            Case 1:19-cv-01455-DAD-SAB Document 12 Filed 08/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   SHELITA LARTERI,                                     Case No. 1:19-cv-01455-DAD-SAB

10                    Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND ADJUST THE
11           v.                                           DOCKET TO REFLECT VOLUNTARY
                                                          DISMISSAL PURSUANT TO RULE 41(a)
12   LIBERTY LIFE ASSURANCE COMPANY                       OF THE FEDERAL RULES OF CIVIL
     OF BOSTON,                                           PROCEDURE
13
                      Defendant.                          (ECF No. 11)
14

15

16          On August 12, 2020, a stipulation was filed dismissing this action with prejudice and

17 with each party to bear its own costs and fees. In light of the stipulation of the parties, this action

18 has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688,

19 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or
20 attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY DIRECTED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      August 12, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
